Citation Nr: 0106643	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-14 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of cold 
injury of the feet, to include diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946 and from May 1951 to November 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri.  The veteran's claim was thereafter transferred to 
the jurisdiction of the VA Regional Office (RO) in Wichita, 
Kansas. 


REMAND

The veteran maintains that he is entitled to service 
connection for residuals of cold injury to the feet, 
including diabetes mellitus.  The veteran has submitted 
statements from his podiatrist who opined that the veteran 
has residuals of cold injury to the feet due to service.  An 
attempt to obtain copies of the podiatrist's records was 
unsuccessful.  The veteran was not informed that the attempt 
was unsuccessful.  Another attempt should be made and the 
veteran should be informed of the outcome.  

The veteran has not had a VA examination of the feet related 
to his claim.  The veteran has requested such an examination 
and the duty to assist requires that such an examination be 
provided prior to adjudication of his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided treatment for his 
claimed cold injury of the feet 
disability, and/or diabetes mellitus, 
since service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
This should include another attempt to 
obtain a copy of the clinical records 
from the veteran's private podiatrist, 
J.S.J., D.P.M..  All records obtained 
should be associated with the veteran's 
claims file.  If the RO is unable to 
obtain any identified records the RO must 
identify to the veteran which records 
were unobtainable, the RO must describe 
to the veteran the efforts which were 
made in the attempt to obtain those 
records, and the RO must describe any 
further action to be taken by VA with 
respect to the claim.  Copies of all 
correspondence to the veteran must be 
sent to the veteran's representative.

2.  Upon completion of the above, the 
veteran should be scheduled for 
appropriate VA examinations to determine 
the nature and etiology of any cold 
injury of the feet and diabetes mellitus.  
The veteran's claims file should be 
provided to each examiner and reviewed 
prior to each examination.  If a VA 
examiner finds that the veteran has any 
residuals of a cold injury to the feet, 
or diabetes mellitus, the examiner should 
express an opinion as to whether it is as 
likely as not related to the veteran's 
service.  Reasons and bases for all 
opinions expressed should be provided.    

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for service connection 
for residuals of a cold injury to the 
feet, to include diabetes mellitus.

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



